ICJ_172_ApplicationCERD_QAT_ARE_2018-07-23_ORD_01_NA_01_EN.txt.                      435 	




                                        JOINT DECLARATION
                               OF JUDGES TOMKA, GAJA AND GEVORGIAN



                       Dispute should prima facie fall within the scope of the treaty containing the
                     compromissory clause — Factors to be taken into account for the purposes of the
                     prohibition of racial discrimination — “National origin” not identical to
                     “nationality” — Discrimination based on nationality does not prima facie fall
                     within the scope of CERD.


                        We have not been able to support the Court’s Order for the reasons
                     explained below. Our vote, however, does not imply that we have no
                     understanding for the humanitarian considerations underlying a call that
                     the mixed Qatari-Emirati families remain united or, if they were sepa-
                     rated, be able to reunite, that Qatari students be able to continue their
                     studies in the United Arab Emirates (hereinafter “UAE”) or elsewhere
                     and that Qataris have access, in case of need, to tribunals and other judi-
                     cial organs in the UAE. We do hope that the rights of these people are
                     respected. However, we believe that certain legal requirements for the
                     Court to indicate provisional measures are not met in the present case.


                        1. When assessing prima facie its jurisdiction and the plausibility of the
                     rights invoked by the requesting Party in view of the adoption of provi-
                     sional measures, the Court has to ascertain that prima facie the dispute
                     falls within the scope of the treaty that contains the compromissory clause
                     conferring jurisdiction on the Court and that the claimed rights are plau-
                     sibly based on that treaty. Thus, for instance, in Immunities and Criminal
                     Proceedings (Equatorial Guinea v. France) the Court found that “prima
                     facie, a dispute capable of falling within the provisions of the Convention
                     against Transnational Organized Crime and therefore concerning the
                     interpretation or the application of Article 4 of that Convention d[id] not
                     exist” (Provisional Measures, Order of 7 December 2016, I.C.J. Reports
                     2016 (II), p. 1160, para. 50). Similarly, in Application of the International
                     Convention for the Suppression of the Financing of Terrorism and of the
                     International Convention on the Elimination of All Forms of Racial Dis-
                     crimination (Ukraine v. Russian Federation), the Court concluded that
                     “the conditions required for the indication of provisional measures in
                     respect of the rights alleged by Ukraine on the basis of the ICSFT are not
                     met” (Provisional Measures, Order of 19 April 2017, I.C.J. Reports 2017,
                     p. 132, para. 76).



                     33




7 Ord 1145.indb 62                                                                                     11/06/19 14:31

                     436 	            application of the cerd (joint decl.)

                        2. In the present case, Qatar alleges certain violations by the UAE of
                     obligations under the International Convention on the Elimination of All
                     Forms of Racial Discrimination (hereinafter “CERD”), which contains in
                     Article 22 a compromissory clause with respect to disputes concerning the
                     interpretation or application of CERD.

                        3. The basis of the alleged discrimination in the treatment of individu-
                     als by the UAE of which Qatar has complained consists in the Qatari
                     nationality of the persons concerned. However, CERD only applies to
                     some specific factors of discrimination: “race, colour, descent, or national
                     or ethnic origin”. Nationality is not listed in Article 1, paragraph 1, among
                     the bases of discrimination to which CERD applies.

                        4. When the Convention considers “national origin” as one of the pro-
                     hibited bases for discrimination, it does not refer to nationality. In our
                     view, the two terms are not identical and should not be understood as
                     synonymous. The travaux préparatoires support this view and indicate
                     that States sought to exclude distinction on the basis of nationality from
                     the scope of CERD. In the discussions of the draft Convention in the
                     Third Committee of the General Assembly, an amendment specifying
                     that “the expression ‘national origin’ does not mean ‘nationality’ or ‘citi-
                     zenship’” was withdrawn by their sponsors, but this was done only in
                     favour of the final text of Article 1, which evidently was considered to
                     make matters equally clear (United Nations doc. A/6181, pp. 12‑13). The
                     omission of a reference to nationality may be easily explained. Should
                     CERD be considered as covering also discrimination based on national-
                     ity, the Convention would be a far‑reaching instrument, that contains a
                     clause providing that, with regard to the wide array of civil rights that are
                     protected under CERD, all foreigners must be treated by the host State in
                     the same way as nationals of the State who enjoy the most favourable
                     treatment.

                        5. The CERD Committee has taken the view — in particular, in para-
                     graph 4 of its General Recommendation No. XXX on discrimination
                     against non‑citizens — that the Convention should be interpreted as cov-
                     ering also differences of treatment on the basis of nationality. However,
                     the CERD Committee has not stated in as many words that nationality is
                     equivalent to national origin. It has rather identified certain conditions
                     for the prohibition of discrimination that are specific to nationality and
                     immigration and do not apply when the bases of discrimination listed in
                     Article 1, paragraph 1, are in question. It would be difficult to give weight
                     to this view of the CERD Committee since it gives no reason for its inter-
                     pretation that different treatment based on nationality constitutes racial
                     discrimination under CERD, albeit only to a certain extent.




                     34




7 Ord 1145.indb 64                                                                                   11/06/19 14:31

                     437 	           application of the cerd (joint decl.)

                        6. It is true that, when Article 1, paragraph 2, sets forth that CERD
                     does not apply to differences of treatment between citizens and non-­
                     citizens, it does not exclude that the Convention applies to differences
                     between a group of foreigners and another group of foreigners. However,
                     even in that case, in order to be relevant under CERD, discrimination
                     must rest on one of the bases listed in Article 1, paragraph 1. Differences
                     of treatment of persons of a specific nationality may target persons who
                     also have a certain ethnic origin and therefore would come under the pur-
                     view of CERD, but this possibility has not been suggested by Qatar.

                       7. These remarks lead to the conclusion that the dispute of which the
                     Court is seised does not fall prima facie within the scope of CERD and
                     that the rights that are invoked under CERD are not plausible. This does
                     not mean that the conduct of the UAE could not be viewed as inconsis-
                     tent with other rules of international law, but in the present case the
                     Court is called to examine only the claims put forward under CERD.



                                                                  (Signed) Peter Tomka.
                                                                  (Signed) Giorgio Gaja.
                                                                (Signed) Kirill Gevorgian.




                     35




7 Ord 1145.indb 66                                                                                 11/06/19 14:31

